Citation Nr: 9929903	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  99-16 681	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

The veteran and his attorney entered into a contingent fee 
agreement dated February 13, 1997, which provides that the 
latter would represent the former concerning his claims 
before the Department of Veterans Affairs (VA).  The fee 
agreement also provides that, after the Board of Veterans' 
Appeals (the Board) has first made a final decision in the 
case, the attorney is entitled to a fee equal to 20 percent 
of the total amount of any past due benefits awarded on the 
basis of the claim, and that said fee is to be paid to the 
attorney directly by VA.

In a rating decision dated April 3, 1998, the VA Regional 
Office (RO) in Houston, Texas, granted the veteran's claim 
for entitlement to a nonservice-connected pension.  This 
action resulted in the veteran's entitlement to past-due 
benefits (PDBs) in the amount of $13,670.00.

By a letter dated August 17, 1998, the RO advised the parties 
to the fee agreement of the aforementioned award, and that 
20% of the PDBs awarded to the veteran had been withheld, 
pending a decision by the Board of Veterans' Appeals (the 
Board) concerning the attorney's entitlement to a fee from 
those PDBs.  The letter also informed the attorney and the 
veteran that each had 30 days in which to submit to the Board 
any evidence or argument they wanted the Board to consider 
concerning this issue.

Although the fee agreement before the Board appears to 
provide that the veteran will not be charged a fee for legal 
services provided before the date on which the Board first 
makes a final decision in the case, the attorney responded to 
the RO's offer to submit evidence or argument to the Board 
concerning the attorney's entitlement to receive a fee from 
those PDBs.  The Board received a letter from the attorney, 
dated September 14, 1998, with enclosures, in which he points 
out how his fee agreement with the veteran is in compliance 
with the statutory requirements.  

One of the aforementioned enclosures is a "fee and cost 
statement," which the attorney points out shows that he has 
reduced his fee by $1,263.00 to $2,737.00 (from $4,000--the 
actual value of his services) in order to comply with the 
"20% fee limitation contained within our attorney-client fee 
agreement and within  38 U.S.C. [§] 5904 (d)(1)." 

The Board did not receive a response from the veteran.


FINDINGS OF FACT

1. The veteran and his attorney entered into a contingent fee 
agreement dated February 13, 1997, which provides that the 
attorney will represent the veteran in connection with the 
veteran's claims for VA benefits; the fee provided for in 
the fee agreement is equal to 20 percent of any past-due 
benefits the veteran may be awarded.

2. The veteran filed a claim for entitlement to a nonservice-
connected pension, for which the attorney provided 
professional services on the veteran's behalf.

3. In a rating decision dated April 3, 1998, the RO granted 
the veteran's claim for a nonservice-connected pension; 
this action resulted in the veteran's entitlement to PDBs 
in the amount of $13,670.00.

4. The Board has not issued a final decision concerning the 
issue of the veteran's entitlement to a nonservice-
connected pension.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA may 
be executed have not been met with respect to the issue of 
the veteran's entitlement to a nonservice-connected pension.  
38 U.S.C.A. § 5904 (West 1991 & Supp 1999); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(c) (1998).

The attorney in this case represented the veteran concerning 
his claims for entitlement to a nonservice-connected pension 
and entitlement to service connection for Post-Traumatic 
stress disorder (PTSD).  In an April 3, 1998, rating 
decision, the RO granted the veteran's claim for a 
nonservice-connected pension.  This action resulted in the 
veteran's entitlement to PDBs totaling $13,670.00.  As there 
is no evidence of record that the Board has ever issued a 
final decision concerning this issue, the attorney is not 
entitled to a fee from those PDBs for his representation of 
the veteran.

As the criteria under which a valid fee agreement may be 
entered into between the veteran and his attorney have not 
been met, the Board need not determine whether the fee 
agreement meets the requirements for payment of past-due 
benefits under 38 U.S.C.A. § 5904(d), or whether the fee 
provided for in the fee agreement is reasonable "in fact."

The Board notes that the attorney's "fee and cost 
statement" appears to contain charges concerning both the 
nonservice-connected pension issue and the PTSD issue.  This 
decision only concerns the pension issue.  If the veteran's 
claim for entitlement to service connection for PTSD is ever 
granted, resulting in an award of PDBs, the Board will issue 
a decision concerning the attorney's entitlement to a fee 
from any such benefits concerning that issue.  


ORDER

As the attorney does not meet the requirements to charge a 
fee for services before VA concerning the veteran's 
entitlement to nonservice-connected pension benefits, 
eligibility for payment of attorney fees from PDBs awarded as 
a result of the grant of entitlement to nonservice-connected 
pension is denied.  None of the veteran's past-due benefits 
resulting from such action by the RO should be paid to the 
attorney.




		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


